By the Court.
The plaintiffs offered in evidence a number of papers, which were objected to by the defendants, and admitted by the Court. One of these papers certainly was not evidence, and upon that only, we now give our opinion. The paper to which I allude, is the precept of the Commissioners to Thomas Hays, Treasurer of Lycoming county, to make sale of certain lands on which-taxes had been assessed, and were unpaid. This precept does not describe the land now in dispute, nor any other land, except by reference to an annexed schedule, in which, it is said, that the several tracts of land ordered to be sold, were particularised. But no *345schedule was annexed to the paper offered in evidence, nor was it attempted to be proved that any such schedule, had ever existed. So that the precept admitted in evidence, did not appear to have any relation to the land in dispute, or to confer on the Treasurer any authority to sell it. It was perfectly irrelevant, and ought not to have been received as evidence. It is the opinion of the Court, therefore, that the judgment should be reversed, and a venire facias de novo awarded.
Judgment reversed, and a venire facias de novo awarded.